Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed June 22, 2022, has been entered in the application. Claims 1-9 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (JP 2018–76949, cited by applicant) in view of Ishikawa et al. (US 5,301,768). Nagayama et al. teach a vehicle (100) functional to perform work such as transportation, including a differential device (1), a differential control device (4, 10) which can selectively prohibit or allow differential motion in the differential device; a sensor (115) which detects a steering angle, and operated over a period of time can detect a steering angle velocity to the extent that as the steering angle changes at a rate, the sensor can detect the changed steering angle; a controller (10) operative to control allowance or prohibition of differential operation in the differential (control of 4, 4A, 4B), a sensor set for detecting vehicle velocity (111-114), the controller calculating a turning radius based on the detected steering angle and travel velocity (computations in sections 11, 12) the turning radius computation sections necessarily operable to actually calculate a turning radius otherwise the control unit is not functional; the arrangement providing a calculated turn radius (computation in section 13), the controller operable to control the differential device (e.g., at 4, 4A, 4B) based on the radius, to prohibit or allow differential operation in the differential, the controller determining turning motion by comparing a radius with a threshold (e.g., the limit turning radius calculated in section 12), which constitutes a threshold minimum turning radius which can be sustained while maintaining stable operation, the differential is controlled to allow limited differential operation wherein the proportion of drive forces (e.g., among wheels 105a, 105b) are set in accordance with a travel speed set by the accelerator and a proportion associated with the angle of steer.
The reference to Nagayama et al., while teaching a sensor which can technically detect a changing steer angle as initially provided (e.g., based on detecting the angle every 5ms) and which implicitly meets the claimed detection of turning angle velocity due to performing the determination at a periodic rate, does not expressly measure a turning angle velocity. Ishikawa teaches that it has been long known that performing a turning angle velocity or rate (e.g., yaw-rate) detection in a vehicle where differential control is being performed, via the provision of a yaw rate sensor (65), which is used to control a differential limiter (41) via a servo (58), from a controller (59), the use of yaw rate or turning angle velocity or rate (rather than steering angle by itself) is expressly taught to be advantageous in that the torque distribution can be more quickly distributed (col. 8, lines 41-43). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the steering angle sensing arrangement as initially taught by Nagayama et al. as including a turning angle rate (i.e., yaw rate) sensor as suggested by Ishikawa et al., with the result that the speed of response of the differential control can be improved. 
As further regards claim 4: The reference to Nagayama et al. as modified by Ishikawa et al. is discussed above and while teaching an arrangement operative to provide limited or prohibited differential operation, does not specifically teach the use of a threshold being a turning radius of the vehicle which results from a setting of ½ the maximum steering angle, at which time differential prohibition or limitation is canceled. To the extent that the ordinary practitioner would recognize necessarily reducing prohibition or limiting of the differential operation where the turning radius becomes tighter (since the left-right wheel speed differential will be greater), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a canceling of the limitation or prohibition of differential operation at greater steering angles in order to reduce wheel slip when the vehicle turns. Further, to the extent that it is well understood to adjust a condition to achieve an optimized operation, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to set a turning radius associated with a vehicle steer angle being ½ of the maximum steer angle (a smaller or tighter radius being associated with a greater steering angle) for the purpose of ensuring that the cancelling of the prohibition is positively ensured as the steering angle increases and the radius decreases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. in view of Ishikawa et al. and Fukushima (JP 2003-237619, cited by applicant). The references to Nagayama et al. and Ishikawa et al. are discussed above, and while teaching differential operation or limitation based on a turning radius condition, do not specifically teach the provision of a selector capable of switching between an actuation mode in which the differential control device is actuated to perform the differential prohibition or limitation, a cancellation mode in which the differential control device is controlled to cancel the differential prohibition or limitation, and an automatic differential control mode in which the differential control device automatically performs the differential prohibition or limitation. Fukushima teaches that it is known to provide selector switch controls in a vehicle which allow the selection of differential limitation or prohibition, or cancels the limitation or prohibition, and an automatic control (switches 1, 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the working vehicle taught by Nagayama et al. as modified by Ishikawa et al. with an explicit mode selector to provide actuation, cancelation and automatic mode selection in order to allow the operator of the vehicle to select the operative mode and control the vehicle response when operator intervention of the mode switch is necessary. 
As further regards the concluding limitation of calculating the turning radius after the selector is switched to any mode among the actuation mode, the cancellation mode and the automatic differential control mode, initially the base reference to Nagayama et al. teaches the calculation in at least an automatic mode, and anticipates at least this condition (the claim not positively requiring calculation in all modes), further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the calculation function as occurring when any mode is selected, to include a mode which does not utilize the turning radius calculation, in order to ensure that a turning radius value would be instantaneously available in the controller in advance of, or immediately at the time of a user selecting the automatic mode, thus ensuring a faster response of the controller to be fully operative in the automatic mode.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts a traversal of the rejection under 35 USC §112 concerning claims 4-6 is noted. No traversal is actually set forth in the remarks, and as such, the mere mention of a traversal is not found persuasive. Applicant’s clarification of the language in claims 4-6 is well noted and in view of this clarification, the rejection under 35 USC §112 is reasonably overcome. 
Applicant continues, alleging that the modifying reference to Ishikawa et al. (hereafter “Ishikawa”) “does not appear to describe anything about the turning angular velocity of the work machine being detected by a sensor.” The examiner does not agree with this allegation. 
As was noted at the time of the first office action, the modifying reference to Ishikawa expressly teaches a yaw rate sensor, the output of which is used to control a differential limiter from a controller, and where the use of yaw rate or turning angle velocity or rate (rather than steering angle by itself) is expressly taught by the reference to be advantageous in that the torque distribution can be more quickly distributed (col. 8, lines 41-43). As such, Ishikawa meets this aspect of the claimed invention, and additionally provides an explicit motivation for use of a rate value rather than a positional value. See Ishikawa at col. 8, lines 41-43: “Further, since the yaw rate ω is used in the calculation of the control torque Tc, torque can be distributed quickly in response to steering input.” 
It may be that applicant is attempting to imply, without expressly so stating, that applicant believes that a term called “yaw rate” is not a turning angle rate. A yaw rotation is a movement around the yaw axis of a rigid body that changes the direction it is pointing, i.e., turning to the left or right of its direction of motion. The yaw rate or yaw velocity of a car, aircraft, projectile or other rigid body is the angular velocity of this turning rotation, and is commonly measured in degrees per second or radians per second (as such, it is an angular velocity or rate). This is a level of understanding that would be deemed to be well within the skill level of any ordinary practitioner associated with the design, implementation and/or construction of moving vehicles and the dynamic operations of vehicles. 
Applicant does not state that applicant has a special non-standard definition of “turning angular velocity” which would somehow exclude a “yaw rate”, which itself is a turning angle velocity. While applicant can be their own lexicographer, such specially defined terms must be explicitly identified in the application, and cannot carry a meaning repugnant to a common-use definition. 
As such, Ishikawa provides a teaching of the use of a turning angular velocity in the yaw rate sensor, and additionally provides an express reasoning for the use of this quantity as detected by the sensor. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616